Exhibit 10.131



 

 

 

AMENDMENT NO. 2 TO THE

STRATEGIC ALLIANCE AGREEMENT



 

 

between

THE GILLETTE COMPANY

and

MTI MICROFUEL CELLS INC.

dated

June 20, 2005

AMENDMENT No. 2 to the STRATEGIC ALLIANCE AGREEMENT

This Amendment No. 2 to the Strategic Alliance Agreement (this "Amendment"),
dated as of June 20, 2005 (the "Effective Date"), is made and entered into by
and between The Gillette Company, a Delaware corporation ("Gillette"), and MTI
MicroFuel Cells Inc., a Delaware corporation ("MTI"). Each of Gillette and MTI
is referred to in this Amendment, from time to time, as a "Party" or,
collectively, the "Parties".

W I T N E S S E T H :

WHEREAS, the Parties have entered into a strategic relationship defined in the
Strategic Alliance Agreement, dated September 19, 2003, between Gillette and
MTI, as amended by Amendment to the Strategic Alliance Agreement ("Amendment No.
1"), dated as of August 18, 2004 (as amended, the "Agreement");

WHEREAS, pursuant to the Agreement, the Parties entered into the Initial Work
Plan, dated September 19, 2003 (as amended pursuant to Amendment No. 1, the
"Initial Work Plan"); and

WHEREAS, after further reviewing the goals of the Agreement and the state of
commercialization of the relevant technologies, the Parties wish to amend the
Agreement and modify the Initial Work Plan.

NOW THEREFORE, in consideration of the above stated premises and the mutual
covenants and agreements set forth below, the Parties hereby agree as follows:

DEFINITIONS

Capitalized terms used, but not defined, in this Amendment shall have the
meanings ascribed to them in the Agreement.

AMENDMENT; OTHER.

A1.)

Sub-paragraph (a) of Section 8.2 is hereby amended by deleting it in its
entirety and replacing it with the following:



"(a) Termination by Gillette or MTI Without Cause

(i) Either Gillette, in its sole discretion, or MTI, in its sole discretion, may
elect to terminate this Agreement after the completion of the FC Technology
Platform Demonstration within the OEM Marketing Calls and Concept Product
Development Milestone by giving the other Party Notice of such election within
twenty (20) days after completion of all such tasks and acceptance of all such
Deliverables. Such termination shall become effective on the fifteenth (15th)
day following Notice of the election to terminate unless the Party electing
termination provides Notice of withdrawal of such election within such fifteen
(15) day period.

(ii) Either Gillette, in its sole discretion, or MTI, in its sole discretion,
may elect to terminate this Agreement after completion of all tasks and
acceptance of all Deliverables relating to the OEM Marketing Calls and Concept
Product Development Milestone by giving the other Party Notice of such election
within twenty (20) days after completion of all such tasks and acceptance of all
such Deliverables. Such termination shall become effective on the fifteenth
(15th) day following Notice of the election to terminate unless the Party
electing termination provides Notice of withdrawal of such election within such
fifteen (15) day period.

(iii) Either Gillette, in its sole discretion, or MTI, in its sole discretion,
may elect to terminate this Agreement after the presentation of all Deliverables
relating to the Product Identification, Suitability and OEM Validation Milestone
or at the end of the Not to Exceed Timing for the Product Identification,
Suitability and OEM Validation Milestone by giving the other Party thirty (30)
days Notice of such election. Either Party may, at any time following the Target
Timing for the Product Identification, Suitability and OEM Validation Milestone,
require that all Deliverables associated with such milestone be presented. Such
requirement shall be communicated in writing, and each Party will have 30 days
from the receipt of such requirement to present the Deliverables associated with
such Milestone. Such termination shall become effective on the fifteenth (15th)
day following Notice of the election to terminate unless the Party electing
termination provides Notice of withdrawal of such election within such fifteen
(15) day period. For purposes of this Agreement, "Product Identification and
Technology Readiness Milestone" means Milestone 4a as identified in the Initial
Work Plan."

A2.)

The Initial Work Plan is hereby amended by inserting the text of
Exhibit A1
hereto immediately prior to the description of Major Milestone 4 contained
therein.



A3.)

In accordance with the terms of the Agreement, Gillette and MTI hereby provide
their acceptance, effective as of May 23, 2005, of all Deliverables relating to
Key Milestone 3 contained in the Initial Work Plan.



A4.)

Each of the Parties hereby waives its right to terminate the Agreement pursuant
to Section 8.2(a)(ii) thereof.



GENERAL

Agreement Continuation; Instruments to be Read Together; Headings

.



The Agreement, as modified herein, shall remain in full force and effect. This
Amendment shall form part of the Agreement for all purposes and the Agreement
and this Amendment shall henceforth be read together. The Initial Work Plan, as
modified herein, shall remain in full force and effect. This Amendment shall
form part of the Initial Work Plan for all purposes and the Initial Work Plan
and this Amendment shall henceforth be read together. The headings used in this
Amendment are included for convenience only and are not to be used in construing
or interpreting this Amendment.

Counterparts

.



This Amendment may be executed by facsimile signature and in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature Page Follows]



IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized

representatives to execute this Amendment as of the Effective Date.

 

THE GILLETTE COMPANY

By: /s/Michael Roberts

Name: Michael Roberts

Title: Vice President, Research and Development

 

MTI MICROFUEL CELLS INC.

By: /s/William P. Acker

Name: William P. Acker



Title: Chief Executive Officer

